Motion, insofar as it seeks leave to appeal from that portion of the Appellate Division order that affirmed so much of the September 22, 1998 Supreme Court order as awarded sanctions against appellant Umana, denied; motion, insofar as it seeks leave to appeal from that portion of the Appellate Division order that affirmed so much of the November 19, 1998 Supreme Court order as granted the motion for sanctions and referred the matter to a Referee, dismissed upon the ground that such portion of the Appellate Division order is not final within the meaning of the Constitution.